DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US patent application publication 2015/0089764).
	The publication to Wu discloses the invention as is claimed.  Wu discloses a connector (100, 200, fig. 7A) for numerous types of wiper arms (A10, A20, A30, A40, etc.) and which comprises a proximal end (left side fig. 1A) and a longitudinally opposed distal end (right side fig. 1A).  A peripheral wall of the connector includes two opposing side walls (clearly shown in fig. 1B on each side of the trough 102), each having a retaining pin aperture (106) aligned with one another.  A top surface (ex. 203, figs. 6) of the connector joins the side walls and includes a longitudinal channel therein formed between the side walls.  A groove (not numbered but clearly shown in figs. 6) is provided in the channel and between the side walls.  The groove includes a pair of opposed groove walls angled with respect to one another (fig. 6C) to give the groove a trapezoidal profile.  The apertures, channel and groove are deemed sized to receive arms as claimed, as nothing would prohibit such.  It is noted that the wiper arms do not make up a part of the claimed wiper blade assembly.  Thus, the sizing has as much to do with the particular structure of the wiper arms as it does with the either the apertures, channel or groove.
	With respect to claim 1 and the intended use of the connector “for connecting a plurality of types of wiper arms with a windshield wiper”, such does not distinguish from Wu.  Such imparts no particular structure to the connector not disclosed by Wu.  It is noted that the wiper arms are not a positive part of the claimed connector.
	With respect to claim 2, note pillar (301, fig. 7A) extending upwards from the channel proximate the distal end.  Such is deemed sized as claimed for entry into a notch (A71, fig. 17A) in a wiper arm (A70).
	With respect to claim 3, note the above annotated figure 1 which identifies a groove defining a break in the channel as claimed.  Such is deemed sized as claimed, at least as far as such defines any particular size.  Note that a third wiper arm is not a positive part of the claimed connector.
	With respect to claim 6, the proximal end of the connector is deemed of define a shelf as is claimed with an opening underneath (fig. 6C) at least capable of receiving an end of a third type of wiper arm.  Note that wiper arms do not make up a part of the claimed connector.
	With respect to claim 7, specifying the particular wiper arms to be used with the connector does not distinguish from Wu.  As set forth above, the wiper arms are not a positive part of the claimed connector.
	With respect to claims 12-13, note internal longitudinal walls on structure (204, fig. 2B) of the connector as shown in figure 7B extending along the connector and between the side walls of the connector as claimed.
	With respect to claim 14, note groove cover (700, fig. 8A) sized to cover the groove, and shaped to complement the shape of the channel, at least as far as defined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US patent application publication 2015/0089764) in view of Chiang (US patent application publication 2013/0067674).
The publication to Wu discloses all of the above recited subject matter with the exception of a rivet passage and rivet clip in the side walls.
The publication to Chiang discloses a wiper connector (2, fig. 1) with spaced side walls.  Each side wall includes a rivet passage/rivet clip (28) capable of accepting a rivet (111, fig. 2) of a wiper blade (1). 
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the connector of Wu with a rivet passage/clip, as clearly suggested by Chiang, to enable attachment to a wiper blade which has a rivet therein.


Claims 15-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US patent application publication 2015/0089764) in view of Kim et al (US patent application publication 2014/0196241).
The publication to Wu discloses all of the above recited subject matter, including a wiper blade assembly (9, fig. 10) with a connection device (900) to which the connector is coupled.  Wu discloses all of the above, with the exception of explicitly setting forth the wiper blade assembly including a wiper strip supported by a force distribution structure, and at least one rivet passage/clip in the opposing side walls.
The publication to Kim discloses that wiper blade assemblies (2, fig. 1) include the structure of a wiper strip (10, fig. 2) supported by a force distribution structure (20) with spoilers (41, 42) thereon to which a connection device (200) is coupled.  A connector (300) is employed to connect the wiper blade assembly with a wiper arm (fig. 9) in known fashion.  The connector (300, fig. 9) includes spaced side walls, each with a rivet passage/rivet clip (351) capable of accepting a rivet (231) of the connection device (200).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper blade assembly of Wu with a wiper strip supported by a force distribution structure with spoilers thereon, as clearly suggested by Kim, to enable effectively pressured surface wiping with a supported wiper strip.  It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the connector of Wu with a rivet passage/clip, as clearly suggested by Kim, to enable attachment to a connection device of a wiper blade which has a rivet therein.

 With respect to claim 16, note pillar (301, fig. 7A) of Wu extending upwards from the channel proximate the distal end.  Such is deemed sized as claimed for entry into a notch (A71, fig. 17A) in a wiper arm (A70).
With respect to claim 20, specifying the particular wiper arms to be used with the connector does not distinguish from Wu.  As set forth above, the wiper arms are not a positive part of the claimed connector.

Allowable Subject Matter

Claims 4-5, 8-10, 18-19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 15 June 2022 have been fully considered and are persuasive with respect to the previously applied references/rejections.  However, the newly cited publication to Wu discloses a pair of opposed groove walls angled with respect to one another (fig. 1C) to give the groove a trapezoidal profile as is claimed.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
06 September 2022